DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see claims and remarks filed 11/29/2021, with respect to claims 1-2, 4-6, 8 and 9 have been fully considered and are persuasive.  The 35 USC 102(a)(2) of claims 1-2, 4-6, 8 and 9 has been withdrawn. 
Applicant’s arguments, see claims and remarks filed 11/29/2021, with respect to claims 3 and 7 have been fully considered and are persuasive.  The 35 USC 103 of claims 3 and 7 has been withdrawn. 
Allowable Subject Matter
Claim 1-11 are allowed.
	Regarding claim 1, cite prior art doesn’t expressly teach claim 1 in lights of argument. Hence claim 1 is deemed allowable.
	Claims 2-11 depend on allowable claim 1, hence claims 2-11 are also deemed allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836